DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/359,459 filled on 03/20/2019.
Claims 1-6 are presented for examination.

Election/Restrictions
 Applicant's election without traverse of Group I, Claims I-5, in the reply filed on 04/28/2021 is acknowledged

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
a)	Regarding Claim 3, the phrase “the space” on line 2 to be corrected as “the predetermined space” for consistency of wording of the phrase in the claim.  Appropriate correction is required.
b)	Regarding Claim 5, the phrase “the space” on line 3 to be corrected as “the predetermined space” for consistency of wording of the phrase in the claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driver” in Claims 1 and 5 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are provisionary rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-6 of copending application 16/359,358. 
Although the claims at issue are not identical, they are not patentably distinct from each other for reasons obvious to one of ordinary skill in the art, for example, the instant “third sensor to detect a person”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 are provisionary rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-6 of US2019/0298134A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other for reasons obvious to one of ordinary skill in the art, for example, the instant “third sensor to detect a person”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the phrase “the space”, on lines 26 and 29 renders the claim indefinite because it is unclear whether the phrase is referred to “predetermined space” or different than “predetermined space”. Further clarification is required. 
Claim 2 is also rejected by the virtue of their dependency on claim 1.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over NOH et al. (US2019/0320867) (hereinafter NOH) in view of Jun et al. (US 2017/0332862) (hereinafter Jun).

Claim 1.    NOH teaches a self-driving cleaner that autonomously moves in a predetermined space (see Para. [0004], “The moving robot is capable of freely moving by itself”, and see Para. [0119], “a map of an area which will be cleaned by the moving robot upon execution of the application, and designate a specific region on the map for cleaning”), comprising:
a cleaner main body having a suction port in a bottom surface (See Para. [0068], “a suction port”);
a suctionor disposed in the cleaner main body (See Para. [0068], “A suction unit”);
a driver that is disposed in the cleaner main body and that drives movement of the cleaner main body (See Para. [0066]-[0067], discloses “travel unit includes a driving motor and/or wheel [i.e., driver] causes the body 110 to move”);
a control circuit that is disposed in the cleaner main body (See Para. [0032], “a moving robot including a controller”) and that controls the driver (see Para. [0032], [0066], “controller configured to control driving of the travel unit”, wherein the travel unit includes driving motor and wheel, which is construed as driver as claimed);
a camera that is disposed in the cleaner main body and that captures an image including surrounding information in front of the cleaner main body (See Para. [0032], “an image acquisition unit configured to acquire a surrounding image of the body”);
a first sensor that is disposed in the cleaner main body and that detects an
object (See Para. [0005], [0011], [0032], “sensor for detecting an obstacle”);
a second sensor that detects a state in which the cleaner main body is unable to move (see Para. [0092], “the moving robot 100 may include a sensor unit 170 including sensors which sense various types of data related to a state of the moving robot 100”, and/or see Para. [0108], “detect a slipping or idle state of a wheel”, hence unable to move); and
a third sensor that detects a person (See Para. [0167], [0275], [0396], “detect an obstacle which is recognized as a person”), wherein
(a)    upon detecting by the second sensor the state in which the cleaner main body is unable to move, the control circuit identifies a first target object that caused the cleaner main body to enter the state in which the cleaner main body is unable to move, by using the image captured by the camera or information about the object detected by the first sensor (See Para. [0089], “The front camera 120a may capture an obstacle existing in front of the moving robot 100 in a direction of travel”, and Para. [0166], “when the moving robot 100 is unable to go over the obstacle, the moving robot 100 may travel in a zigzag pattern”. The examiner notes that in the prior art, NOH teaches the general condition of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of NOH to deploy the claimed feature for more effective and efficient manner to drive robotic cleaner by itself and continue cleaning),
(b)    after the identifying in (a), the control circuit receives information as to whether the first target object is a target object to be climbed (See Para. [0011]-[0015], “determine whether the cleaner may go over the obstacle”. The examiner notes that in the prior art, NOH teaches the general condition of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of NOH to deploy the claimed feature for more effective and efficient manner to drive robotic cleaner by itself and continue cleaning), and
(c)    when receiving in (b) the information indicating that the first target object is a target object to be climbed and when cleaning the predetermined space, the control circuit controls the driver to move the cleaner main body in a first mode in which the space excluding the first target object is cleaned first (See Para. [0012]-[0015] “if it is determined that the obstacle is not low enough for the robot vacuum cleaner to go over, the robot vacuum cleaner may rotate by 90 degree to avoid the obstacle [i.e., target object], and if the obstacle is low enough, the robot vacuum cleaner may go over it” and/or ], [0378]-[0379], “if the recognized obstacle is an obstacle which is too high for the moving robot 100 to go over, the driving control module 141 may perform a control operation so that the moving robot 100 travels by detouring around the obstacle”, Additionally, see Para. [0119], “a map of an area which will be cleaned by the moving robot upon execution of the application, and designate a specific region on the map for cleaning”. Therefore, the prior art, NOH teaches the general condition of the claim feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to deploy the feature and get a predictable result for more efficient way to maneuver the cleaner) and thereafter the first target object is climbed if the third sensor does not detect the person (see Para. [0166], “if the attribute of the recognized obstacle indicates an obstacle which the moving robot 100 is able to go over, the moving robot 100 may keep travelling in straight”), and controls the driver to move the cleaner main body in a second mode in which the first target object is climbed first and thereafter the space excluding the first target object is cleaned if the third sensor detects the person (See Para. [0167], “if the attribute of the recognized obstacle indicate a movable obstacle such as a person and a pet, the controller 140 may perform a control operation so that the sound output unit 181 outputs preset sound”, and/or Para. [0407]-[0409], “if the recognized obstacle is a human foot (S2334), the controller 140 may control the sound output unit 181 to output sound (S2350) to step aside”, which constitutes that the cleaning cleans the space where the human feet occupied. The examiner notes that in the prior art, NOH teaches the general condition of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of NOH to deploy the claimed feature for more effective and efficient manner to clean a floor).
NOH teaches in Fig. 6, “controller 140 or control unit 140” [construed as control circuit] and in Para. [0066] discloses “a driving motor [i.e., driver as claimed] which is connected to the driving wheel 136 so as to rotate the driving wheel 136”, and in Para. [0068], discloses “A suction unit 110h for suctioning air may be formed on the bottom part of the body 110”, but he does not explicitly spell out, wherein a control circuit controls the suctionor.
However, Jun teaches, wherein a control circuit controls the suctionor (See Para. [0052], “controller and/or cleaning unit operates the suction device [i.e., claimed suctionor] to suck dust or foreign substances such as dust or waste, so that dust may be drawn into the foreign material collecting container through the suction hole”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of NOH with the teaching of Jun to incorporate the feature of controlling suction device by the controller in order to collect foreign materials more efficiently.



Claim 3. NOH teaches a  method for cleaning by a self-driving cleaner that autonomously moves in a predetermined space and cleans the space (See Para. [0010], “a robot vacuum cleaner performs cleaning by sucks dusts and foreign substances while moving”, and see Para. [0119], “an application for controlling the moving robot 100, display a map of an area which will be cleaned by the moving robot upon execution of the application, and designate a specific region on the map for cleaning”), the self-driving cleaner including a cleaner main body having a suction port in a bottom surface (See Para. [0068], “a suction port”), a suctionor disposed in the cleaner main body (See Para. [0068], “A suction unit”), a driver that is disposed in the cleaner main body and that drives movement of the cleaner main body (See Para. [0066]-[0067], discloses “travel unit includes a driving motor and/or wheel [i.e., driver] causes the body 110 to move”), a control circuit that is disposed in the cleaner main body (See Para. [0032], “a moving robot including a controller”) and that controls the driver (see Para. [0032], [0066], “controller configured to control driving of the travel unit”, wherein the travel unit includes driving motor and wheel, which is construed as driver as claimed), a camera that is disposed in the cleaner main body and that captures an image including surrounding information in front of the cleaner main body (See Para. [0032], “an image acquisition unit configured to acquire a surrounding image of the body”), a first sensor that is disposed in the cleaner main body and that detects an object (See Para. [0005], [0011], [0032], “sensor for detecting an obstacle”), a second sensor that detects a state in which the cleaner main body is unable to move (see Para. [0092], “the moving robot 100 may include a sensor unit 170 including sensors which sense various types of data related to a state of the moving robot 100”, and/or see Para. [0108], “detect a slipping or idle state of a wheel”, hence unable to move), and a third sensor that detects a person (See Para. [0167], [0275], [0396], “detect an obstacle which is recognized as a person”), the method comprising:
(a)    upon detecting by the second sensor the state in which the cleaner main body is unable to move, identifying by the control circuit a first target object that caused the cleaner main body to enter the state in which the cleaner main body is unable to move by using the image captured by the camera or information about the object detected by the first sensor (See Para. [0089], “The front camera 120a may capture an obstacle existing in front of the moving robot 100 in a direction of travel”, and Para. [0166], “when the moving robot 100 is unable to go over the obstacle, the moving robot 100 may travel in a zigzag pattern”. The examiner notes that in the prior art, NOH teaches the general condition of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of NOH to deploy the claimed feature for more effective and efficient manner to drive robotic cleaner by itself and continue cleaning);
(b)    after the identifying in (a), receiving by the control circuit information as to whether the first target object is a target object to be climbed (See Para. [0011]-[0015], “determine whether the cleaner may go over the obstacle”. The examiner notes that in the prior art, NOH teaches the general condition of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of NOH to deploy the claimed feature for more effective and efficient manner to drive robotic cleaner by itself and continue cleaning); and
(c)    when receiving in (b) by the control circuit the information indicating that the first target object is a target object to be climbed and when cleaning the predetermined space, controlling the driver to move the cleaner main body in a first mode in which the predetermined space excluding the first target object is cleaned first (See Para. [0012]-[0015] “if it is determined that the obstacle is not low enough for the robot vacuum cleaner to go over, the robot vacuum cleaner may rotate by 90 degree to avoid the obstacle [i.e., target object], and if the obstacle is low enough, the robot vacuum cleaner may go over it” and/or ], [0378]-[0379], “if the recognized obstacle is an obstacle which is too high for the moving robot 100 to go over, the driving control module 141 may perform a control operation so that the moving robot 100 travels by detouring around the obstacle”, Additionally, see Para. [0119], “a map of an area which will be cleaned by the moving robot upon execution of the application, and designate a specific region on the map for cleaning”. Therefore, the prior art, NOH teaches the general condition of the claim feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to deploy the feature and get a predictable result for more efficient way to maneuver the cleaner) and thereafter the first target object is climbed if the third sensor does not detect the person (see Para. [0166], “if the attribute of the recognized obstacle indicates an obstacle which the moving robot 100 is able to go over, the moving robot 100 may keep travelling in straight”), and controlling the driver to move the cleaner main body in a second mode in which the first target object is climbed first and thereafter the predetermined space excluding the first target object is cleaned if the third sensor detects the person (See Para. [0167], “if the attribute of the recognized obstacle indicate a movable obstacle such as a person and a pet, the controller 140 may perform a control operation so that the sound output unit 181 outputs preset sound”, and/or Para. [0407]-[0409], “if the recognized obstacle is a human foot (S2334), the controller 140 may control the sound output unit 181 to output sound (S2350) to step aside”, which constitutes that the cleaning cleans the space where the human feet occupied. The examiner notes that in the prior art, NOH teaches the general condition of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of NOH to deploy the claimed feature for more effective and efficient manner to clean a floor).
NOH teaches in Fig. 6, “controller 140 or control unit 140” [construed as control circuit] and in Para. [0066] discloses “a driving motor [i.e., driver as claimed] which is connected to the driving wheel 136 so as to rotate the driving wheel 136”, and in Para. [0068], discloses “A suction unit 110h for suctioning air may be formed on the bottom part of the body 110”, but he does not explicitly spell out, wherein a control circuit controls the suctionor.
However, Jun teaches, wherein a control circuit controls the suctionor (See Para. [0052], “controller and/or cleaning unit operates the suction device [i.e., claimed suctionor] to suck dust or foreign substances such as dust or waste, so that dust may be drawn into the foreign material collecting container through the suction hole”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of NOH with the teaching of Jun to incorporate the feature of controlling suction device by the controller in order to collect foreign materials more efficiently.

Claim 5.    NOH teaches a non-transitory computer-readable recording medium storing a program (see Para. [0467], “the control method of a moving robot according to an embodiment of the present invention may be implemented as software in a processor-readable recording medium included in the electronic device”) that causes a computer to perform a method for cleaning by a self-driving cleaner that autonomously moves in a predetermined space and cleans the space, (see Para. [0004], “The moving robot is capable of freely moving by itself”, and see Para. [0119], “a map of an area which will be cleaned by the moving robot upon execution of the application, and designate a specific region on the map for cleaning”) the self-driving cleaner including a cleaner main body having a suction port in a bottom surface (See Para. [0068], “a suction port”), a suctionor disposed in the cleaner main body (See Para. [0068], “A suction unit”), a driver that is disposed in the cleaner main body and that drives movement of the cleaner main body (See Para. [0066]-[0067], discloses “travel unit includes a driving motor and/or wheel [i.e., driver] causes the body 110 to move”), a control circuit that is disposed in the cleaner main body (See Para. [0032], “a moving robot including a controller”) and that controls the driver (see Para. [0032], [0066], “controller configured to control driving of the travel unit”, wherein the travel unit includes driving motor and wheel, which is construed as driver as claimed), a camera that is disposed in the cleaner main body and that captures an image including surrounding information in front of the cleaner main body (See Para. [0032], “an image acquisition unit configured to acquire a surrounding image of the body”), a first sensor that is disposed in the cleaner main body and that detects an object (See Para. [0005], [0011], [0032], “sensor for detecting an obstacle”), a second sensor that detects a state in which the cleaner main body is unable to move (see Para. [0092], “the moving robot 100 may include a sensor unit 170 including sensors which sense various types of data related to a state of the moving robot 100”, and/or see Para. [0108], “detect a slipping or idle state of a wheel”, hence unable to move), and a third sensor that detects a person (See Para. [0167], [0275], [0396], “detect an obstacle which is recognized as a person”), the method comprising:
(a)    upon detecting by the second sensor the state in which the cleaner main body is unable to move, identifying by the control circuit a first target object that caused the cleaner main body to enter the state in which the cleaner main body is unable to move, by using the image captured by the camera or information about the object detected by the first sensor (See Para. [0089], “The front camera 120a may capture an obstacle existing in front of the moving robot 100 in a direction of travel”, and Para. [0166], “when the moving robot 100 is unable to go over the obstacle, the moving robot 100 may travel in a zigzag pattern”. The examiner notes that in the prior art, NOH teaches the general condition of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of NOH to deploy the claimed feature for more effective and efficient manner to drive robotic cleaner by itself and continue cleaning);
(b)    after the identifying in (a), receiving by the control circuit information as to whether the first target object is a target object to be climbed (See Para. [0011]-[0015], “determine whether the cleaner may go over the obstacle”. The examiner notes that in the prior art, NOH teaches the general condition of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of NOH to deploy the claimed feature for more effective and efficient manner to drive robotic cleaner by itself and continue cleaning); and
(c)    when receiving in (b) by the control circuit the information indicating that the first target object is a target object to be climbed and when cleaning the predetermined space, controlling the driver to move the cleaner main body in a first mode in which the predetermined space excluding the first target object is cleaned first (See Para. [0012]-[0015] “if it is determined that the obstacle is not low enough for the robot vacuum cleaner to go over, the robot vacuum cleaner may rotate by 90 degree to avoid the obstacle [i.e., target object], and if the obstacle is low enough, the robot vacuum cleaner may go over it” and/or ], [0378]-[0379], “if the recognized obstacle is an obstacle which is too high for the moving robot 100 to go over, the driving control module 141 may perform a control operation so that the moving robot 100 travels by detouring around the obstacle”, Additionally, see Para. [0119], “a map of an area which will be cleaned by the moving robot upon execution of the application, and designate a specific region on the map for cleaning”. Therefore, the prior art, NOH teaches the general condition of the claim feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to deploy the feature and get a predictable result for more efficient way to maneuver the cleaner) and thereafter the first target object is climbed if the third sensor does not detect the person (see Para. [0166], “if the attribute of the recognized obstacle indicates an obstacle which the moving robot 100 is able to go over, the moving robot 100 may keep travelling in straight”), and controlling the driver to move the cleaner main body in a second mode in which the first target object is climbed first and thereafter the predetermined space excluding the first target object is cleaned if the third sensor detects the person See Para. [0167], “if the attribute of the recognized obstacle indicate a movable obstacle such as a person and a pet, the controller 140 may perform a control operation so that the sound output unit 181 outputs preset sound”, and/or Para. [0407]-[0409], “if the recognized obstacle is a human foot (S2334), the controller 140 may control the sound output unit 181 to output sound (S2350) to step aside”, which constitutes that the cleaning cleans the space where the human feet occupied. The examiner notes that in the prior art, NOH teaches the general condition of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of NOH to deploy the claimed feature for more effective and efficient manner to clean a floor).
NOH teaches in Fig. 6, “controller 140 or control unit 140” [construed as control circuit] and in Para. [0066] discloses “a driving motor [i.e., driver as claimed] which is connected to the driving wheel 136 so as to rotate the driving wheel 136”, and in Para. [0068], discloses “A suction unit 110h for suctioning air may be formed on the bottom part of the body 110”, but he does not explicitly spell out, wherein a control circuit controls the suctionor.
However, Jun teaches, wherein a control circuit controls the suctionor (See Para. [0052], “controller and/or cleaning unit operates the suction device [i.e., claimed suctionor] to suck dust or foreign substances such as dust or waste, so that dust may be drawn into the foreign material collecting container through the suction hole”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of NOH with the teaching of Jun to incorporate the feature of controlling suction device by the controller in order to collect foreign materials more efficiently.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over NOH et al. (US2019/0320867) (hereinafter NOH) in view of Jun et al. (US 2017/0332862) (hereinafter Jun) and further in view of Tango et al. (US 2018/0267489) (hereinafter Tango).

Claim 2.    The teaching of NOH as modified by the teaching of Jun teaches the self-driving cleaner according to Claim 1, further comprising:
a display (See Fig. 2, the moving robot 100 includes “a display 182”), but they do not explicitly spell out, wherein
(d) the control circuit causes the display to display between (a) and (b) a first display screen in which whether or not the first target object is a target object to be cleaned is selected, and
while the first display screen is being displayed, the control circuit receives in (b) information as to whether the first target object is a target object to be cleaned.
However, Tango teaches, wherein (d) the control circuit causes the display to display between (a) and (b) a first display screen in which whether or not the first target object is a target object to be cleaned is selected (See Para. [0059], “display a learned cleaning condition when cleaning an object to be cleaned or output the learned cleaning condition as a command to an industrial machine (not illustrated) to clean the object to be cleaned, as well as software (a learning algorithm or the like) and hardware (a CPU of a computer or the like) configured for self-learning of the cleaning condition when cleaning the object to be cleaned by machine learning”), and
while the first display screen is being displayed, the control circuit receives in (b) information as to whether the first target object is a target object to be cleaned (See Para. [0060]-[0061], “The decision-making unit 52 displays the cleaning condition when cleaning the object to be cleaned learned by the learning unit 26 to the worker, or generates a command value C with respect to an industrial machine, which performs cleaning based on the cleaning condition when cleaning the object to be cleaned learned by the learning unit 26, and outputs the generated command value C. When the decision-making unit 52 displays the cleaning condition when cleaning the object to be cleaned and the cleaning of the object to be cleaned is performed by the worker based on the displayed cleaning condition, and when the decision-making unit 52 outputs the command value C to the industrial machine, a state (cleaning condition data S1) of environment changes accordingly”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of NOH in view of the teaching of Jun and with the teaching of with the teaching of Tango to incorporate the feature in order to improve reliability of cleaning condition.

Claim 4.    The teaching of NOH as modified by the teaching of Jun teaches the method according to Claim 3, wherein
the self-driving cleaner further includes a display (See Fig. 2, the moving robot 100 includes “a display 182”), but they do not explicitly spell out, wherein the method further comprises:
(d) causing by the control circuit the display to display between (a) and (b) a first display screen in which whether or not the first target object is a target object to be cleaned is selected and receiving in (b) by the control circuit information as to whether the first target object is a target object to be cleaned when the first display screen is being displayed.
However, Tango teaches, wherein the method further comprises:
(d) causing by the control circuit the display to display between (a) and (b) a first display screen in which whether or not the first target object is a target object to be cleaned is selected  (See Para. [0059], “display a learned cleaning condition when cleaning an object to be cleaned or output the learned cleaning condition as a command to an industrial machine (not illustrated) to clean the object to be cleaned, as well as software (a learning algorithm or the like) and hardware (a CPU of a computer or the like) configured for self-learning of the cleaning condition when cleaning the object to be cleaned by machine learning”) and receiving in (b) by the control circuit information as to whether the first target object is a target object to be cleaned when the first display screen is being displayed (See Para. [0060]-[0061], “The decision-making unit 52 displays the cleaning condition when cleaning the object to be cleaned learned by the learning unit 26 to the worker, or generates a command value C with respect to an industrial machine, which performs cleaning based on the cleaning condition when cleaning the object to be cleaned learned by the learning unit 26, and outputs the generated command value C. When the decision-making unit 52 displays the cleaning condition when cleaning the object to be cleaned and the cleaning of the object to be cleaned is performed by the worker based on the displayed cleaning condition, and when the decision-making unit 52 outputs the command value C to the industrial machine, a state (cleaning condition data S1) of environment changes accordingly”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of NOH in view of the teaching of Jun and with the teaching of with the teaching of Tango to incorporate the feature in order to improve reliability of cleaning condition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NOH et al. (US 20190176330 A1), disclose “MOBILE ROBOT AND CONTROL METHOD FOR CONTROLLING THE SME”;
Kim et al. (US 20130006446 A1), discloses “STEP CLIMBING DEVICE FOR MOVING ROBOTS, STEP CLIMBING SYSTEM FOR MOVING ROBOTS AND STEP CLIMBING METHOD OF MOVING ROBOT”;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664